Exhibit Contact Info: Jan Norelid, 866-4-CELSIUS, jnorelid@celsius.com CELSIUS HOLDINGS REPORTS INCREASED REVENUE, 2ND QUARTER REVENUE INCREASED 166% Delray Beach, FL—August 11, 2008—Celsius Holdings, Inc. (OTC BB: CSUH.OB) reported net sales today for the three month period ending June 30, 2008 of $1.0 million—a substantial increase as compared to $376,000 for the three month period ending June 30, 2007. The company also reported a net loss of $916,000 (or $0.01 per basic and diluted share) for the three months ending June 30, 2007. This compares with net loss of $726,000 (or $0.01 per basic and diluted share) for the three months ending June 30, 2007. Mr. Stephen C. Haley, Chairman and CEO of Celsius Holdings, Inc., commented, “We are pleased with the increase in net sales, which mainly resulted from a large international export order. We did see US growth from additional points of distribution as well as increased reorders from our established retailers. “Operationally,” Mr. Haley continued, “we focused on increasing our shelf presence within some key retail partners, and we were able to gain additional important retailers in our target areas. We increased our footprint in several Walgreens’ districts and added a few Florida divisions of CVS in the drug channel. We added key grocers, including HEB in Texas as well as Bloom in North Carolina.As we gained enough account distribution in focus geographies, we were able to begin local marketing efforts through media such as radio.” Mr. Haley continued by stating: “Gross Margins were impacted in several ways compared to the first quarter this year. Our cost of raw materials and the high percentage of international revenue forced margins lower. This was offset to a lesser extent by a higher mix of cans versus bottles. Predicting international revenue is still difficult as we are not in total control of each country’s regulatory approval timeline. Where we launch in an international region with localized packaging, the orders will be sizable and can have material impact on top line revenue as well as margins.” The company's quarterly conference call is scheduled for 4:30 p.m. EDT, Thursday, August 14, 2008. The call may be accessed through live webcast links on the company's Internet home page, http://www.celsius.com. The webcast will be archived and available on the company's website for one month following the call. About Celsius Holdings, Inc. Celsius Holdings, Inc. (OTCBB:CSUH.OB) markets Celsius®, the original, great-tasting calorie burner backed by science through its wholly owned operating subsidiary, Celsius, Inc. Celsius, Inc. is dedicated to providing a healthier, daily refreshment through science and innovation. Information about Celsius Holdings, Inc. is available onour website. More information about Celsius, the original, great-tasting calorie burner, is available at http://www.celsius.com. Forward-looking Statements This press release may contain statements that are not historical facts and are considered forward-looking within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements contain projections of Celsius Holdings' future results of operations and/or financial position, or state other forward-looking information. In some cases you can identify these statements by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “should,” “will,” “would,” or similar words. You should not rely on forward-looking statements since Celsius Holdings' actual results may differ materially from those indicated by forward-looking statements as a result of a number of important factors. These factors include, but are not limited to: general economic and business conditions; our business strategy for expanding our presence in our industry; anticipated trends in our financial condition and results of operation; the impact of competition and technology change; existing and future regulations affecting our business; and other risks and uncertainties discussed in the reports Celsius Holdings files from time to time with the Securities and Exchange Commission. Celsius Holdings does not intend to and undertakes no duty to update the information contained in this press release. Celsius Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheets June 30, December 31, ASSETS 2008 2007 (unaudited) Current assets $ 1,031,000 $ 1,158,093 Long-term note receivable 1,000,000 1,250,000 Other long-term assets 166,829 125,037 Total Assets $ 2,197,829 $ 2,533,130 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities $ 2,487,346 $ 2,808,732 Convertible note payable, net of debt discount 1,298,242 1,314,914 Other liabilities 30,747 14,236 Total Liabilities 3,816,335 4,137,882 Stockholders’ Deficit: (1,618,506 ) (1,604,752 ) Total Liabilities and Stockholders’ Deficit 2,197,829 $ 2,533,130 Condensed Consolidated Statements of Operations Three-month Period Ending June 30, 2008 2007 (Unaudited) (Unaudited) Net sales $ 1,000,109 $ 375,668 Cost of sales 631,321 301,661 Gross profit 368,788 74,007 Selling and marketing expenses 705,135 372,915 General and administrative expenses 423,492 377,755 Loss from operations (759,839 ) (676,663 ) Interest expense, net 156,580 49,621 Net loss $ (916,419 ) $ (726,284 ) Weighted average shares outstanding - basic and diluted 123,126,449 101,377,081 Loss per share - basic and diluted $ (0.01 ) $ (0.01 ) Condensed Consolidated Statements of Operations Six-month Period Ending June 30, 2008 2007 (Unaudited) (Unaudited) Net sales $ 1,533,491 $ 617,058 Cost of sales 930,216 476,739 Gross profit 603,275 140,319 Selling and marketing expenses 1,553,351 717,599 General and administrative expenses 888,397 687,407 Contract termination expense - 500,000 Loss from operations (1,838,473 ) (1,764,687 ) Interest expense, net 259,790 80,526 Net loss $ (2,098,263 ) $ (1,845,213 ) Weighted average shares outstanding - basic and diluted 115,691,540 96,509,146 Loss per share - basic and diluted $ (0.02 ) $ (0.02 ) Source: Celsius Holdings, Inc.
